IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 WARREN S. EVANS,                              : No. 16 EM 2022
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 PHILADELPHIA COURT OF COMMON                  :
 PLEAS, AND THE PENNSYLVANIA                   :
 DEPARTMENT OF CORRECTIONS,                    :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, to the extent the “Petition for Review in

the Nature of Mandamus” seeks relief against the Court of Common Pleas of Philadelphia

County, the Petition is DENIED. To the extent the “Petition for Review in the Nature of

Mandamus” seeks relief against the Department of Corrections, the Petition is

DISMISSED.